 

Case 6:20-cv-01352-WWB-LRH Document1 Filed 07/29/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

ORLANDO DIVISION

RICHARD KERNS, CASE NO.:

Plaintiff,
VS.
COUNTY OF VOLUSIA,

Defendant.

/
COMPLAINT AND DEMAND FOR JURY TRIAL
The Plaintiff, RICHARD KERNS states and alleges as follows:
JURISDICTION

1, This action arises under the provisions of the Federal Equal Employment Opportunities

Act, 42 U.S.C. section 2000 e. et. seq., and the Florida Civil Rights Act of 1992, Chapter
760 of the Florida Statutes. A pendent state claims is added as there is a common nucleus
of fact.

2. At all times alleged hereto Plaintiff, RICHARD KERNS was a resident of the State of
Florida.

Plaintiff, Richard Kerns, is a male and status is protected pursuant to the Federal Equal

wo

Employment Opportunities Act, 42 U.S.C. section 2000 e- et seq. and the Florida Civil
Rights Act of 1992, chapter 760 of the Florida Statutes.

4, At ail times alleged hereto, Defendant, County of Volusia was a government entity
established by and through the Constitution of the State of Florida,

5. Defendant’s principal place of business is located at 123 West Indiana Avenue, City of
Deland, County of Volusia, State of Florida.

6. At all times mentioned hereto, Defendant was an employer as defined pursuant to the
 

Case 6:20-cv-01352-WWB-LRH Document1 Filed 07/29/20 Page 2 of 5 PagelD 2

Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 (e) et seq. and the
Florida Civil Rights Act of 1992, chapter 760 of the Florida statutes.

7. Prior to filing this action, on or about September 2016, the Plaintiff filed charges of sex
discrimination with the Equal Employment Opportunity Commission pursuant to 42
U.S.C, §2000(e). The charge was dual filed with the State of Florida, Florida Commission

on Human Relations.

8. On or about July 10, 2020, the United States Department of Justice, Civil Rights Division,
forwarded to the Plaintiff by way of email a Notice of Right to Sue. This action has been
filed within ninety (90) days of receipt of that notice. Plaintiff has exhausted any and ail
administrative remedies as required pursuant to the Civil Rights Act of 1964, 42 U.S.C.
section 2000( e) et seq. A copy of the Notice of Right to Sue is attached hereto as exhibit
“A”.

COUNT I - SEX DISCRIMINATION

9. Plaintiff, RICHARD KERNS was previously employed by the Defendant, COUNTY OF
VOLUSIA, from on or about February of 2001 until Plaintiff's date of termination of on
or about September 14, 2016.

10. At the time that the Plaintiff was last employed by the Defendant, Plaintiff held the position
of a senior corrections officer.

li. At the time the Plaintiff was terminated from employment, Defendant gave reasons that
Plaintiff had not complied with Defendant’s leave policy and that Plaintiff had a pattern of
absences,

12. Defendant’s reasons for terminating Plaintiff from employment were false.

13. While Plaintiff had absences from employment, at the time Plaintiff was terminated from

employment, Plaintiff had complied with Defendant’s leave policy.
 

Case 6:20-cv-01352-WWB-LRH Document1 Filed 07/29/20 Page 3 of 5 PagelD 3

14. Other of Defendant’s females employees, whose had absences comparable to the Plaintiff,
or had more absences than the Plaintiff, were not terminated from employment and treated
more favorably.

15. Plaintiff was terminated based upon Plaintiffs sex in violation of the Federal Equal
Employment Opportunities act, 42 U.S.C. section 2000 e. Et seq.

16. Atall times alleged hereto, Plaintiff performed Plaintiff's job duties for the Defendant ina
successful and satisfactory manner.

17, As a result of Defendant's unlawful termination from employment, Plaintiff suffered lost
wages which Plaintiff would have earned, and the value of benefits which Plaintiff would
have received had Plaintiff remained employed by the Defendant. Plaintiff additionally
suffered mental anguish and humiliation.

18. Plaintiff will continue to suffer those losses in the future.

19. Defendant’s actions in terminating plaintiff from employment were willful and intentional.

20. Plaintiff has retained undersigned counsel for representation in this matter and has agreed
to pay counsel a reasonable fee.

WHEREFORE, Plaintiff demands judgment for the following:

A. That the Court award Plaintiff sums for unpaid back wages and future wages, and the value

of lost benefits.
B. That the Court award Plaintiff damages for mental anguish and humiliation.
Cc. The Court award Plaintiff punitive damages based upon Defendant’s willful and intentional

violation of the Act.

D. That the Court award Plaintiff reasonable attorney's fees, pursuant to 42 U.S.C. section
 

Case 6:20-cv-01352-WWB-LRH Document1 Filed 07/29/20 Page 4 of 5 PagelD 4

2000 e- et seq. and costs of this action.
E. That the Court award such other and further relief as may be just and equitable in the
circumstances.

F, Trial by jury.
rhe
Respectfully submitted this *' day of July, 2020.

DAD). 4a

RICHARD KERNS
Plaintiff

Chk Dyn
/s/ Deed W. ser

DAVID W. GLASSER, ESQUIRE
Fla. Bar No. 780022

116 Orange Avenue

Daytona Beach, FL 32114
Telephone: (386) 252-0175
Facsimile: (386) 257-0246

Email: David@dglasserlaw.com
legal@dglasserlaw.com

Attorney for Plaintiff

 
 

Case 6:20-cv-01352-WWB-LRH Document1 Filed 07/29/20 Page 5 of 5 PagelID 5

 

U.S. Department of Justice
Civil Rights Division
NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

 

VIA EMAIL

Mr. Richard D. Kerns

c/o David Glasser, Esquire
Law Office of David Glasser
116 Orange Avenue
Daytona Beach, FL 32114

Re: EEOC Charge Against County of Volusia
No. 510201702528

Dear Mr. Kerns:

950 Pennsylvania Avenue, N.W.
Karen Ferguson , EMP, PHB, Room 4701
Washington, DC 20530

July 10, 2020

Because you filed the above charge with the Equal Employment Opportunity Commission, and
more than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge,
and no suit based thereon has been filed by this Department, and because you through your attorney
have specifically requested this Notice, you are hereby notified that you have the right to institute a
civil action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq.,

against the above-named respondent.

If you choose to commence a civil action, such suit must be filed in the appropriate Court within

90 days of your receipt of this Notice.

The investigative file pertaining to your case is located in the EEOC Miami District Office, Miami,

FL.

This Notice should not be taken te mean that the Department of Justice has made a judgment as to

whether cr not your case is meritorious.

cc: Miami District Office, EEOC
County of Volusia

Sincerely,

Eric 8. Dreiband
Assistant Attorney General
Civil Rights Division

/s! Karen L. Ferguson
Karen L. Ferguson
Supervisory Civil Rights Analyst
Employment Litigation Section

by

EXHIBIT
iA

OS

 
